929 So. 2d 708 (2006)
Anton Bernard BUSSEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-4573.
District Court of Appeal of Florida, Fourth District.
May 24, 2006.
Anton Bernard Bussey, Belle Glade, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Anton Bernard Bussey seeks review of an order that summarily denied his motion through which he sought to enforce a plea agreement. Bussey entered into a negotiated plea to resolve charges associated with a violation of probation and new substantive offenses. Bussey was sentenced to 99.15 months in prison with credit for 4 years and 199 days time served. Within his motion to enforce plea agreement Bussey alleged that the Department of Corrections declared a forfeiture of 191 days. See § 944.28(1), Fla. Stat. (2003).
Bussey's position is that the DOC's actions thwarted the intent of the negotiated plea. Having reviewed the record provided, which includes a copy of the plea colloquy, we find that Bussey has stated a colorable claim. Hunt v. State, 922 So. 2d 452 (Fla. 4th DCA 2006); State v. Jackson, 842 So. 2d 1040 (Fla. 3d DCA 2003); Dellahoy v. State, 816 So. 2d 1253 (Fla. 5th DCA 2002); Williams v. Department of Corrections, 734 So. 2d 1132 (Fla. 3d DCA 1999). We therefore reverse and remand for an evidentiary hearing.
POLEN, TAYLOR and HAZOURI, JJ., concur.